DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              STEPHEN VIZZI,
                                 Appellant,

                                    v.

  FIRE AND SECURITY SOLUTIONS, INC. and TERRY FERGUSON,
                        Appellees.

                              No. 4D18-0996

                          [October 25, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
502016CA011227XXXXMB.

  Eli DuBosar and Howard D. DuBosar of The DuBosar Law Group, P.A.,
Boca Raton, for appellant.

  Nicholas F. Demes and John H. Reynolds of Reynolds & Reynolds, P.L.,
West Palm Beach, for appellee Terry Ferguson.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN, JJ., and KANNER, DANIEL, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.